DETAILED ACTION
Status of the Claims
Claims 1-20 to a method of changing the color of a composition are under current examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 03/29/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Drawings
The drawings are objected to because there is only one figure and the drawing refers to it as Figure 1. However, 37 CFR 1.84(u)(1) indicates when there is only one drawing, it must not be numbered and the abbreviation FIG must not appear.  Therefore, the figure must be referred to as The Figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: page 1 at line18, page 25 lines ,15-16, 23, 26 and, page 26, lines 1-4 and 7 of the instant specification refers to Fig. 1 but should state “The Figure” as there is only one figure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 6, 7,9,13, 14,16, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the method of claim 1, wherein the color is purple. It is unclear if “the color is purple” refers to the color prior to or after contacting the composition with a Bronsted acid as claim 1 is to a first color prior to the contacting with a Bronsted acid and different color after contacting with the Bronsted acid. Thus, “the color is purple” lacks antecedent basis as it is unclear which step the purple must occur for the color. 
Claim 6 recites the method of claim 5, wherein: the composition has an actual color; the container is physically associated with a label; the label comprises an image of a reference color; and the method comprises comparing the actual color to the reference color to either confirm the identity of the 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-en-1-yl]-3-hydroxy-5-pentylphenolate or confirm the approximate concentration of the 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-en- 1-yl]-3-hydroxy-5-pentylphenolate in the composition.  The recitation that the composition has an actual color is rendered indefinite. It is unclear if the actual color refers to the color prior to the contacting with a Bronsted acid or after the Bronsted acid or if an actual color is different than the colors required by claim 1. 
Claim 7 recites the method of claim 1, wherein: the color is purple; the composition comprises water; the 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-en-l-yl]-3-hydroxy-5-pentylphenolate is dissolved in the water; the composition has a pH of 8.5 to 10.5; providing the composition comprises providing a hermetically-sealed container that contains 25 milliliters to 800 milliliters of the composition and unsealing the hermetically-sealed container; the composition comprises 50 micrograms to 500 milligrams of the 2-[(1R,6R)-6-isopropenyl- 3 -methylcyclohex-2-en- l-yl]-3 -hydroxy-5 -pentylphenolate; the method comprises administering the composition to a subject; the subject is a human being; and the administering is oral, self-administration performed by the subject by drinking the composition. It is unclear if “the color is purple” refers to the color prior to or after contacting the composition with a Bronsted acid as claim 1 is to a first color prior to the contacting with a Bronsted acid and different color after contacting with the Bronsted acid. Thus, “the color is purple” lacks antecedent basis as it is unclear which step the purple must occur for the color. 
Claim 9 recites the method of claim 8, wherein the color is purple. It is unclear if “the color is purple” refers to the color prior to or after contacting the composition with a Bronsted acid as claim 8 is to a first color prior to the contacting with a Bronsted acid and different color after contacting with the Bronsted acid. Thus, “the color is purple” lacks antecedent basis as it is unclear which step the purple must occur for the color. 
Claim 13 recites the method of claim 12, wherein: the composition has an actual color; the container is physically associated with a label; the label comprises an image of a reference color; and the method comprises comparing the actual color to the reference color to either confirm the identity of the 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-3-en-i-yl]-3-hydroxy-5-pentylphenolate or confirm the approximate concentration of the 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-3-en- 1-yl]-3-hydroxy-5-pentylphenolate in the composition. The recitation that the composition has an actual color is rendered indefinite. It is unclear if the actual color refers to the color prior to the contacting with a Bronsted acid or after the Bronsted acid or if an actual color is different than the colors required by claim 8.  
Claim 14 recites the method of claim 8, wherein: the color is purple; the composition comprises water; the 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-3-en-i-yl]-3-hydroxy-5-pentylphenolate is dissolved in the water; the composition has a pH of 8.5 to 10.5; providing the composition comprises providing a hermetically-sealed container that contains 25 milliliters to 800 milliliters of the composition and unsealing the container; the composition comprises 50 micrograms to 500 milligrams of the 2-[(1R,6R)-6-isopropenyl- 3 -methylcyclohex-3 -en-1 -yl]-3 -hydroxy-5 -pentylphenolate; the method comprises administering the composition to a subject; the subject is a human being; and the administering is oral, self-administration performed by the subject by drinking the composition. It is unclear if “the color is purple” refers to the color prior to or after contacting the composition with a Bronsted acid as claim 8 is to a first color prior to the contacting with a Bronsted acid and different color after contacting with the Bronsted acid. Thus, “the color is purple” lacks antecedent basis as it is unclear which step the purple must occur for the color. 
Claim 16 recites the method of claim 15, wherein the color is purple. It is unclear if “the color is purple” refers to the color prior to or after contacting the composition with a Bronsted acid as claim 15 is to a first color prior to the contacting with a Bronsted acid and different color after contacting with the Bronsted acid. Thus, “the color is purple” lacks antecedent basis as it is unclear which step the purple must occur for the color. 
Claim 20 recites the method of claim 15, wherein: the color is purple; the composition comprises water; the (6aR, 10aR)-6,6,9-trimethyl-3-pentyl-6a,7, 10,1 0a-tetrahydro-6H-benzo[c]chromen- 1-oxide is dissolved in the water; the composition has a pH of 8.5 to 10.5; providing the composition comprises providing a hermetically-sealed container that contains 25 milliliters to 800 milliliters of the composition and unsealing the container; the composition comprises 50 micrograms to 500 milligrams of the (6aR,lOaR)-6,6,9-trimethyl- 3-pentyl-6a,7,10,1 Oa-tetrahydro-6H-benzo[c]chromen-1-oxide; the method comprises administering the composition to a subject; the subject is a human being; and the administering is oral, self-administration performed by the subject by drinking the composition.  It is unclear if “the color is purple” refers to the color prior to or after contacting the composition with a Bronsted acid as claim 15 is to a first color prior to the contacting with a Bronsted acid and different color after contacting with the Bronsted acid. Thus, “the color is purple” lacks antecedent basis as it is unclear which step the purple must occur for the color. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,959,961. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘961 encompass changing the color of a composition having an anionic cannabinoid including 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-en-1-yl]-3- hydroxy-5-pentylphenolate, 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-3-en-1-yl]-3- hydroxy-5-pentylphenolate, and (6aR, 1OaR)-6,6,9-trimethyl-3-pentyl-6a,7,10,1 0a- tetrahydro-6H-benzo[c]chromen-1-oxide,  which can be dissolved in water by contacting the composition with a Bronsted acid. The anionic cannabinoid can be changed from the color purple to a different color or colorless after contacting with the Bronsted acid. Both the instant claims and that of Patent ‘961 administer the composition orally and provide for a container which has an actual and reference color. Both the instant claims and that of Patent ‘961 recite that the composition can comprise 50 micrograms to 500 milligrams of the anionic cannabinoid and that the container can contain 25 milliliters to 800 milliliters of the composition. Since the instant claims overlap in subject matter claimed in Patent ‘961, claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent ‘961. 

Closest Art to Kingsley
Kingsley et al. (U.S. PgPub 2019/0030170-see IDS filed 3/29/2021) teach the creation of liquid cannabinoid formulations with improved solubility by use of solubility enhancing agents such as ethanol, see paragraph [0049] and claims 1-2. The cannabinoid formulations are administered by injection or infusion to a subject, and Kingsley et al. teach methods for treating a patient in need thereof with the cannabinoid composition, see paragraphs [0013], [0015], and [0019]-[0020]. According to Kingsley, treating a patient includes treatment of humans, see paragraphs [0013] and [0073]. The cannabinoid includes cannabidiol, see claims 1 and 6. Liquid cannabinoid formulations can be formulated to include a solubility enhancing agent and alkalizing agent and provided in a pre-filled vial or bottle, see paragraphs [0050],[0051], [0069]-[0070]. Kingsley et al. teach that the alkalizing agent includes bases such as potassium hydroxide, see paragraph [0051].  Kingsley et al. teaches containers which can separately house two pharmaceutical formulations, wherein one formulation incudes a cannabidiol and a liquid carrier vehicle of which is aqueous, see paragraphs [0047], [0069]-[0070]. Since Kingsley teaches that the first or second (i.e. cannabinoid containing) pharmaceutical solution can contain the solubilizer and alkalizing agent, Kingsley expressly suggests a mixture of cannabinoid compounds including cannabidiol together with liquid carrier such as water, a solubilizer such as ethanol, and an alkalizing agent such as potassium hydroxide (Brønsted base). Therefore, since ethanol, potassium hydroxide, and cannabidiol are mixed, the anionic cannabidiol of 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-en-1-yl]-3-hydroxy-5-pentylphenolate would be present in the solution. This is particularly true as the instant specification describes that in order to create the anionic cannabidiol of 2-[(1R,6R)-6-isopropenyl-3-methylcyclohex-2-en-1-yl]-3-hydroxy-5-pentylphenolate, cannabidiol is mixed with ethanol, water and potassium hydroxide, see page 2, lines 7-10 and example 16 of the specification. Therefore, Kingsley’s mixture of potassium hydroxide, cannabidiol, ethanol and water forms the anionic cannabidiol in solution. According to Kingsley the cannabinoids which include cannabidiol can be prepared to dissolve in water, see paragraph [0065], and [0069]. The cannabinoid which includes cannabidiol can be present in the formulation at a concentration of from 0.5-10 mg/mL (equivalent to the range of from 500 to 10,000 mg/L), see claim 1. For containers housing one liter, Kingsley suggests that the solution can contain 500mg of the cannabinoid present and thus Kingsley renders obvious the claimed range of having present 50 micrograms to 500 milligrams of the anionic cannabinoid. Kingsley teaches that the solutions can be made dilutable (less concentrated) or concentrated (non-dilutable) with water and that the invention provides for formulations that can be stored in aqueous liquids at a wide range of concentration of the cannabinoids without precipitation, see abstract and paragraphs [0014] and [0018]. Therefore, Kingsley provides express teaching for adjusting the concentration of cannabinoid as desired to form more dilute solutions for storage or to form a more concentrated solution as desired. According to Kingsley, the pH of the liquid formulation will generally range from about 3-9, although higher and lower values outside the range of 3-9 are also contemplated, see paragraph [0063]. Kingsley does not however disclose contacting the anionic cannabinoid with a Bronsted acid to change the composition to a different color or colorless.  

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619